89 F.3d 842
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Gerald A. REMPFER, Appellant,David REMPFER;  Oscar Rempfer;  Menno State Bank, Defendants.
No. 96-1085.
United States Court of Appeals, Eighth Circuit.
Submitted:  June 14, 1996Filed:  June 21, 1996

Before FAGG, BOWMAN, HANSEN, Circuit Judges.
PER CURIAM.


1
Gerald E. Rempfer appeals from the district court's1 order denying his motion to dismiss and granting summary judgment to the United States in this action arising out of a promissory note.   Having carefully reviewed the record and the parties' briefs, we conclude the judgment of the district court was correct.   Accordingly, we affirm.   See 8th Cir.  R. 47B.



1
 The Honorable Lawrence L. Piersol, United States District Judge for the District of South Dakota